Third District Court of Appeal
                               State of Florida

                        Opinion filed August 31, 2022.
       Not final until disposition of timely filed motion for rehearing.



                             No. 3D22-0515
                      Lower Tribunal No. F19-10533



                           Camilo Patarroyo,
                                  Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


    An appeal from the Circuit Court for Miami-Dade County, Zachary
James, Judge.

      Carlos J. Martinez, Public Defender, and Shannon Hemmendinger,
Assistant Public Defender, for appellant.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before LOGUE, LINDSEY, and MILLER, JJ.

     PER CURIAM.

     Affirmed.